Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on May 17, 2022. 

2. Claims 1, 5, 7-15, and 17-20 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “a remote marketplace client in communication with the application manager and a remote marketplace, the remote marketplace offering computer applications for providing a plurality of functionalities relating to the operations system; a computer application repository defining one or more memories for storage of computer applications providing functionality of the operations system, wherein responsive to receiving the request for functionality, the application manager forwards the request to the remote marketplace client, the remote marketplace client sends a query to the remote marketplace for the requested functionality and provides results of the query to the application manager, such that the application manager is further configured to perform logic operations on the results of the query, and identify a computer application in the remote marketplace for providing the requested functionality, so as to define an identified computer application that can be transferred to the computer application repository so as to further define a transferred application; a computerized application run-time environment for executing one or more computer applications stored in the computer application repository; and an application runtime application programming interface (API) for providing interconnection of a computer application to functionality of the operations system, wherein the transferred application is developed based at least in part on the application runtime API,” in independent claim 1, 
“generating a request for functionality based on an output value of an element of an operational system; receiving in an application manager, the request for functionality; communicating the request for functionality to a remote marketplace client from the application manager; querying, by the remote marketplace client, a remote application marketplace to identify one or more computer applications providing the requested functionality; selecting, in the application manager, one of the one or more computer applications providing the requested functionality;  downloading, by the remote marketplace client, the selected computer application; executing by the application manager, the downloaded computer application; and developing one or more computer applications based at least in part on an application programming interface (API) providing interconnection between the one or more computer applications and the computerized control system,” in independent claim 11, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 10,068,270 to Kay et al. discloses providing an online marketplace to developers of web applications that may be downloaded from the marketplace to a client computing device for execution by a browser executing on the client device and receiving a request from a party to the marketplace to list a proposed web application for sale in the marketplace.
NPL to Aqle et al. discloses online application marketplace management including applications in online stores are evaluated through substantial experiments and compared to other existing mobile applications. The results showed that analyzing the query results and re-structuring the output before displaying to the end-user in a conceptual multilevel mechanism are reasonably effective in terms of number of clicks, time taken and number of navigation screens. Based on the proposed intelligent application, the interface is minimized to only two navigation screens, and the time needed to browse products from multiple marketplaces is kept reasonable in order to reach the target product.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192